Citation Nr: 1427285	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-28 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for hypertension on a direct basis.

2.  What evaluation is warranted for hypertension from April 17, 2002? 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1969.

This matter arises before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

Based on a review of the Veteran's August 2009 Notice of Disagreement, the Board has added the issue of entitlement to service connection for hypertension on a direct basis, as will be discussed in the remand below.

The issues of entitlement to service connection for hypertensive heart disease, Barrett's esophagitis, and "tonsilloliths (sic)" to include secondary to gastroesophageal reflux disease, and the issue of entitlement to an increased rating for gastroesophageal reflux disease have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

In August 2012, the Veteran attended a Travel Board hearing before the undersigned.  The hearing transcripts are of record.  

A review of the Veteran's Virtual VA file reveals pertinent records.  There are no pertinent records in the VBMS file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

The Board finds that additional evidentiary development is required before the claims can be properly adjudicated.  In the July 2009 rating decision at issue the RO denied entitlement to service connection for hypertension on a direct basis, yet granted entitlement to service connection secondary to posttraumatic stress disorder.  In August 2009, the Veteran filed a Notice of Disagreement to that rating decision, claiming in pertinent part, entitlement to service connection for hypertension a direct basis.  In November 2011, he filed a VA Form 9, Appeal to Board of Veterans' Appeals, citing the same argument.  While the RO issued a statement of the case addressing the claim of entitlement to an initial higher rating, the RO has yet to issue a Statement of the Case with regard to the appellant's entitlement to direct service connection for hypertension.  As such, this matter must be remanded so that the RO issues a Statement of the Case addressing the claim for entitlement to service connection for hypertension on a direct basis.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Inasmuch as the case is being remanded for additional adjudication, the question what initial evaluation is warranted for hypertension from April 17, 2002 is inextricably intertwined and must be remanded.  The Board further notes the Veteran's last VA examination to assess the severity of his hypertension was in October 2008.  Since then, the Veteran has asserted worsening of symptoms and thus a new examination is warranted on remand.  See August 2012 statement in lieu of VA Form 646.  Before doing so, the RO must attempt to secure any relevant outstanding VA treatment records since June 2013.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding, and associate them with the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Issue a statement of the case on the issue of entitlement to direct service connection for hypertension.  The Veteran and his representative should be advised of the necessity of filing a timely substantive appeal (VA Form 9) should this claim be denied and if he wants the Board to consider the issue.  If a timely substantive appeal is not filed, the matter should be closed by the RO.

3.  Afford the Veteran a VA examination to assess the current severity of his hypertension.  The examiner must be provided access to the Veteran's claims folder, to include any pertinent Virtual VA and VBMS records.  The examiner must specify in the report that all relevant records have been reviewed.  

4.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

5.  Thereafter, readjudicate the issues considered herein, as well as the issue of entitlement to service connection for hypertensive cardiovascular disease.  If any benefit sought remain denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



